Citation Nr: 9921989	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-31 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1971.  This appeal arises from a July 1995 rating 
decision of the Newark, New Jersey, regional office (RO) 
which denied service connection for a psychiatric disorder, 
to include depressive disorder.  On July 24, 1997, a hearing 
was held at the RO before Barbara B. Copeland, who is a 
member of the Board of Veterans' Appeals (Board) rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).

This matter was Remanded by the Board in December 1997 for 
the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board for appellate 
review.


REMAND

A review of the claims file shows that the veteran's 
psychiatric condition was normal at his enlistment 
examination.  After being seen on multiple occasions for 
complaints of chronic headaches, the veteran was afforded a 
psychiatric examination in July 1970.  The report said 
examination indicated that the veteran's headache problem was 
a manifestation of a "passive dependent personality with 
mild to moderate chronic tension."  The psychiatric examiner 
determined that the passive dependent personality existed 
prior to enlistment.  

In support of his claim for service connection a psychiatric 
disorder, the veteran submitted a letter from Paul L. 
Maitheny, M.D., dated in July 1997.  Dr. Maitheny reported 
that he had treated the veteran from June 1994 to December 
1995.  He opined that the veteran's depressive disorder and 
anxiety condition was a direct result of his experiences in 
the military.  Alternatively, Dr. Maitheny stated that any 
preexisting condition suffered by the veteran was made worse 
by stressful circumstances he encountered during his duty in 
the combat zone of Vietnam.

In light of this opinion and because the report of a May 1995 
VA psychiatric examination failed to provide a discussion of 
the etiology of the veteran's depressive disorder, the matter 
was Remanded by the Board in December 1997 for the purpose of 
obtaining a more conclusive medical opinion.  The medical 
examiner was asked to express an opinion as to the medical 
probability that any current psychiatric disorder was related 
to the manifestations documented during service.

The veteran was afforded a VA psychiatric examination in 
March 1998.  He was diagnosed as having dysthymia.  The 
examiner opined that the veteran's "condition clearly 
existed prior to military service," and that it had become 
more pronounced after military service.  Further, the 
examiner found that the veteran's description of his 
responses to typical stressors in the military was consistent 
with his general personality style, and that this did not 
appear to represent a "marked exacerbation" of his 
depressive disorder.  

The Board finds that the determination that the veteran's 
psychiatric disorder preexisted his military service was not 
supported by an evidentiary basis sufficient to rebut the 
presumption of soundness.  "A bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness [under 38 U.S.C. § 1111 and 
38 C.F.R. § 3.304(b)]."  Miller v. West, 
11 Vet. App. 345 (1998).  Moreover, with respect to the 
question of whether the veteran's preexisting depressive 
disorder underwent an increase in severity during his 
military service, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, is 
worsened.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Here, the Board cannot determine whether the 
manifestations first noted during service should be 
considered to be "aggravation in service" of the underlying 
condition, as contemplated by Jensen, or whether it 
constituted "increase in disability ... due to the natural 
progression of the [injury]," as contemplated by 38 U.S.C.A. 
§ 1153 (West 1991) and 38 C.F.R. § 3.306 (1998).  It is also 
possible that the March 1998 VA examiner concluded that the 
veteran's personality disorder, as opposed to an acquired 
psychiatric disorder, preexisted service.  Accordingly, the 
Board finds that another medical opinion is required to 
properly address these points.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (in rendering its final decision, the 
Board must consider independent medical evidence in support 
of recorded findings, rather than provide its own medical 
judgment in the guise of a Board opinion).

The Board also finds that the question of whether the 
veteran's psychiatric disorder preexisted his military 
service has not been previously considered by the RO.  When 
the Board addresses in its decision a question that has not 
yet been addressed by the RO, it must decide whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether any statement of the case 
or supplemental statement of the case (SSOC) provided the 
veteran fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (1998). If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  In the present case, the 
Board concludes that it would be potentially prejudicial to 
go forward and render a decision on this case without the 
veteran's having had the opportunity to address the issue of 
whether his depressive disorder preexisted his military and, 
if so, whether the disorder underwent an increase in severity 
at that time.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his depressive disorder since 
his discharge from military service.  All 
records not already included in the 
claims folder should be obtained, to 
include those from the Brick VA 
Outpatient Center and a Dr. Cremens.  
Once obtained, all records must be 
associated with the claims folder.

2.  When the above has been accomplished, 
the veteran should be afforded a VA 
psychiatric examination by a 
psychiatrist, if possible by a physician 
who has not previously examined the 
veteran.  Such tests as the examiner 
deems necessary should be performed.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
The examiner should also attempt to 
reconcile his or her conclusions with the 
opinion rendered by 
Dr. Maitheny.

The examiner is asked to render opinions 
as to the following issues:   (Note, the 
standard of proof needed by VA laws and 
regulations is underlined, and the 
examiner should answer the questions as 
phrased.)

a.  The examiner should be asked to 
identify the correct diagnosis(es) 
of all current psychiatric 
conditions.  For each diagnosis of 
an acquired psychiatric disorder, 
the examiner should state whether it 
is at least as likely as not that 
the condition had its onset in 
active duty.

For each current acquired 
psychiatric condition believed to 
have preexisted the veteran's active 
duty, the examiner should state 
whether it is indisputable that each 
condition had its onset prior to his 
active duty.  

b.  For each acquired psychiatric 
condition which indisputably 
preexisted his active duty, is it at 
least as likely as not that each 
such condition underwent an increase 
in severity during his military 
service?

c.  If any acquired psychiatric 
condition underwent an increase in 
severity during active duty, is it 
indisputable that any increase 
during the period of active duty was 
due to the natural progress of the 
condition?

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a SSOC.  The SSOC should 
contain a summary of the pertinent facts 
and a summary and discussion of the laws 
and regulations applicable to the 
veteran's claim, including 38 C.F.R. §§ 
3.303, 3.304(b), and 3.306 (1998).  The 
veteran and his representative should be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
medical information and afford due process.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


